Citation Nr: 1633404	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In October 2012 and June 2015, the Board remanded the claims for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's right knee disorder did not manifest in service, arthritis of the right knee did not manifest within the one year presumptive period, and the current right knee disorder is not related to service.  

2.  The Veteran's right ankle disorder did not manifest in service, arthritis of the right ankle did not manifest within the one year presumptive period, and the current right ankle disability is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was advised of VA's duties to notify and assist in the development of his claims in a December 2008 letter that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a November 2015 statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

With respect to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  

In relevant part, this matter was previously before the Board in June 2015, at which time it was remanded for further development.  Consistent with the June 2015 remand directives, a VA addendum opinion was received in September 2015.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  The Board finds that the opinion is adequate as it included clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues have been obtained.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

II.  Service Connection

The Veteran contends that his right knee and right ankle disorders began during basic training and have continued since service.  In the alternative, the Veteran contends that his right ankle disorder is secondary to his right knee disorder.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record includes diagnoses of degenerative joint disease and internal derangement of the right knee and degenerative joint disease status post right ankle fracture.    

The Veteran's service treatment records (STRs) are negative for any treatment of, or diagnosis for a right ankle or right knee disorder.  STRs reveal numerous reports of left knee pain and he was diagnosed with Osgood-Schlatter's disease.  He also twisted his left ankle in January 1966, no fracture was found on x-ray examination.  The Veteran reported that he was seen numerous times for his right knee during basic training in July and August 1965.  See July 2009 Notice of Disagreement.  His brother and sister submitted identical statements in February 2010 indicating that the Veteran complained of right knee and right ankle pain during and after service.  The Veteran's and the family members' statements are credible evidence tending to establish the occurrence of the claimed events.  Thus, the Board finds that the claimed in-service events occurred.  Although in January 1965 the Veteran noted on the entrance examination Report of Medical History that he had swollen or painful joints and in the February 1967 Report of Medical History, he noted he had swollen or painful joints, the Veteran also advised that he had never had a "trick" or locked knee.  Additionally, the February 1967 separation Report of Medical Examination shows the Veteran's musculoskeletal and lower extremities as normal on clinical evaluation.

The Veteran's spouse indicated that he complained about right knee and right ankle pain since at least 1977.

In 1998, the Veteran fell at home and sustained a right trimalleolar fracture.  In February 1998, he underwent an open reduction internal fixation of the right ankle trimalleolar fracture.  

In March 2000, the Veteran sustained a right knee injury at work when he stepped off of a forklift.  At that time, he reported that his right ankle began to bother him more since the knee injury.  Mild arthritis of the right ankle and "some" arthritis of the patellar was found.  

A May 2007 private treatment record notes the Veteran's complaint of continuous right ankle pain.  It was noted that he works in the stock room and is on his feet on cement floors, all day causing achiness and swelling by the end of the day.  X-rays revealed post-traumatic degenerative changes.  He continued to complain of right ankle pain and was given cortisone injections in May 2007, November 2007, and June 2008.  

As arthritis is not shown to have been manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, the first diagnosis of degenerative or traumatic arthritis by x-ray in the record was many years after service, in 2000, and at that time it was "mild."

Furthermore, the preponderance of the evidence is against a finding that there is a disability of the right knee or right ankle that is related to service.  The only competent medical evidence of record, the report from the September 2015 VA examiner, is unfavorable to the Veteran.  

In June 2015, the Board remanded for a VA examiner to address the Veteran's and his family members' statements regarding the reported history of onset, continuity, and chronicity of his right knee and right ankle symptomatology.  In a September 2015 addendum opinion, after taking into account the lay statements, the examiner opined that the Veteran's right knee and right ankle disorders were not caused by or a result of service.  He stated that the STRs indicated left knee and left ankle injuries and while it is not uncommon for joints to be misidentified in medical records, it is highly unlikely that the joints would be repeatedly misidentified on the X-rays and in treatment notes.  He therefore assigned greater weight to the written documentation in the Veteran's military records as opposed to lay observations to events that were recalled years later.  

The Board considers the VA examiner's opinion highly probative as it was predicated upon a thorough evidentiary review and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion: (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  

Moreover, the examiner's opinion is uncontroverted by any other competent evidence of record and consistent with the objective evidence of record.  Although the Veteran argues that his right knee and right ankle disabilities are related to injuries he sustained in service, he is not competent to give a medical opinion as to the etiology of his right knee and right ankle disorder, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is competent to report on the onset and recurrence of his symptoms; however, he does not have the necessary expertise to opine that his current arthritis of the right knee and ankle are causally related to the injuries he sustained during service.  For the reasons set forth above, the Board finds the opinion of the VA examiner in September 2015 to be more probative.  

Finally, the Veteran primarily contends that service connection should be granted for a right ankle disorder as secondary to the right knee disorder.  With regards to service connection on a secondary basis, as demonstrated above, service connection has not been established for the right knee disorder; thus, service connection for a right ankle disability on a secondary basis is denied as a matter of law.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's right knee and right ankle disorders had their onset during his active service, had onset during an applicable presumptive period, or were caused or aggravated by a service-connected disability.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


